PLEUS, J.
Harris appeals the denial of his fourth pro se motion to correct illegal sentence in this case. The motion was clearly successive and we therefore affirm.
We note that the lower court rejected this motion pursuant to a prior order barring Harris from filing any further pro se motions to correct his sentence. This order was entered after Harris was given an opportunity to show cause why he should not be barred from filing further pro se pleadings. The court found Harris’ response “inadequate” and further found *1198that Harris “continues to circumvent the rules prohibiting successive review of issues.”
Consistent with the abovementioned order and in order to conserve judicial resources, Harris is prohibited from filing any additional pro se appeals, pleadings, motions and petitions attacking the legality of his sentence in the underlying case. Any pleadings or papers filed in this Court attacking the legality of his sentence must be reviewed and signed by an attorney licensed to practice in the State of Florida. The Clerk of the Fifth District Court of Appeal is directed not to accept any further pro se pleadings or filings from Harris attacking the legality of his sentence in this case.
AFFIRMED.
SHARP, W., and GRIFFIN, JJ., concur.